    Case 1:20-cv-04344-SDG-JKL Document 15 Filed 02/12/21 Page 1 of 3




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


PAULETTE THOMPSON,                         )     CIVIL ACTION FILE
                                           )     NO. 1:20-cv-04344-SDG-JKL
     Plaintiffs,                           )
                                           )
v.                                         )     JURY TRIAL DEMANDED
CITY OF JOHNS CREEK, GEORGIA,              )
and CHRISTOPHER BYERS, in his              )
individual capacity,                       )
       Defendants                          )
                                           )

 JOINT MOTION TO EXTEND PLAINTIFF’S DEADLINE TO RESPOND
TO DEFENDANTS’ JOINT MOTION TO DISMISS AND MEMORANDUM
                   OF LAW IN SUPPORT

      COMES NOW Plaintiff and Defendants and hereby file this Joint Motion

to extend the deadline to Respond to Defendants’ Joint Motion to Dismiss and

Memorandum of Law in Support. The current extended deadline to file the

response is Monday, February 15, 2021. The parties now request another 14-day

extension through and including Monday, March 1, 2021. In short, the parties are

in the midst of settlement negotiations following a mediation that occurred in

December 2020. A proposed Order is attached for the Court’s convenience.

     Respectfully submitted on February 12, 2021.



                                       1
      Case 1:20-cv-04344-SDG-JKL Document 15 Filed 02/12/21 Page 2 of 3




/s/ Eleanor M. Attwood
Eleanor M. Attwood
Georgia Bar No. 514014
Legare, Attwood & Wolfe, LLC
Decatur Town Center Two
125 Clairemont Avenue, Suite 380
Decatur, Georgia 30030
T: (470) 823-4000
F: (470) 201-1212
Email:emattwood@law-llc.com

Attorney for Plaintiff

Consented to:

/s/David A. Cole
David A. Cole
Georgia Bar No. 142383
TIMOTHY M. BOUGHEY
Georgia Bar No. 832112

Attorney for Defendant City of Johns Creek

GRAY, RUST, ST. AMAND, MOFFETT & BRIESKE, LLP

/s/Harvey S. Gray
Harvey S. Gray
Georgia Bar No. 305383
Alex Joseph
Georgia Bar No. 590921

Attorney for Defendant Chris Byers




                                       2
      Case 1:20-cv-04344-SDG-JKL Document 15 Filed 02/12/21 Page 3 of 3




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


PAULETTE THOMPSON,                )    CIVIL ACTION FILE
                                  )    NO. 1:20-cv-04344-SDG-JKL
       Plaintiffs,                )
                                  )
v.                                )    JURY TRIAL DEMANDED
CITY OF JOHNS CREEK, GEORGIA,     )
and CHRISTOPHER BYERS, in his     )
individual capacity,              )
       Defendants                 )
                                  )
                     CERTIFICATE OF SERVICE

      I hereby certify that on February 12, 2021, I electronically filed the foregoing

JOINT MOTION TO EXTEND PLAINTIFF’S DEADLINE TO RESPOND

TO DEFENDANTS’ JOINT MOTION TO DISMISS AND MEMORANDUM

OF LAW IN SUPPORT with the Clerk of Court using the CM/ECF system which

will automatically send email or other notification of such filing to the following

attorneys of record:

      David A. Cole
      Timothy M. Boughey
      Harvey S. Gray
      Alex Joseph
                                              /s/ Eleanor M. Attwood
                                              Eleanor M. Attwood
                                              Georgia Bar No. 514014


                                          3
